
	
		III
		112th CONGRESS
		2d Session
		S. RES. 376
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Mr. Wicker (for himself,
			 Mr. Chambliss, and
			 Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 29, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 225th anniversary of the
		  signing of the Constitution of the United States and recognizing the
		  contributions of the National Society of the Sons of the American Revolution
		  and the National Society Daughters of the American Revolution.
	
	
		Whereas the American Revolution secured the independence
			 of the United States of America and made possible the vibrant system of
			 self-government of the United States;
		Whereas the supporters of the American Revolution, through
			 their vision and determination, enhanced the lives of countless individuals and
			 made possible the system of equal justice, limited government, and the rule of
			 law that exists in the United States;
		Whereas the people who fought in the American Revolution
			 made great sacrifices for their fledgling country;
		Whereas the 55 delegates who attended the Constitutional
			 Convention in Philadelphia, Pennsylvania, 225 years ago, and the 39 delegates
			 who signed the Constitution of the United States at the Constitutional
			 Convention, irrevocably changed the course of history;
		Whereas the Constitution of the United States, a revered
			 and living document—
			(1)provides
			 important rights to every citizen of the United States;
			(2)secures
			 the Blessings of Liberty to ourselves and our Posterity;
			 and
			(3)sets the standard
			 of democracy for the world;
			Whereas the delegates to the Constitutional Convention in
			 1787 established the imperative precedent of compromise;
		Whereas the Constitution and the subsequent 27 amendments
			 to the Constitution outline the freedoms and the principles of representative
			 government that are as strong today as they were on that momentous occasion in
			 1787;
		Whereas September 17, 2012, marks the 225th anniversary of
			 the signing of the Constitution of the United States, which is the supreme law
			 of the land and the document by which the people of the United States govern
			 their great country;
		Whereas, to venerate the immeasurable importance of the
			 Constitution and the day on which the Constitution was signed, it is essential
			 to continually educate people about, and celebrate, the principles and legacy
			 of the Founding Fathers; and
		Whereas members of organizations such as the National
			 Society of the Sons of the American Revolution and the National Society
			 Daughters of the American Revolution play an important role in promoting
			 patriotism, preserving the history of the United States, and educating the
			 public about the rights and responsibilities of citizenship: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commemorates the
			 225th anniversary of the signing of the Constitution of the United States on
			 September 17, 2012, and remembers the sacrifices made by the people who made
			 the signing possible; and
			(2)applauds the
			 continuing contributions made by the members, volunteers, and staff of
			 historical, educational, and patriotic societies of the United States, such as
			 the National Society of the Sons of the American Revolution and the National
			 Society Daughters of the American Revolution, in promoting patriotism and the
			 values embodied in the Constitution of the United States.
			
